STRAUB, Circuit Judge,
dissenting.
I respectfully dissent. In my view, the Eleventh Amendment poses no bar to this lawsuit.
The critical inquiry in this case is whether the Fitzpatrick subclass1 children have alleged a continuing violation of federal law by the Commissioner so that they are entitled to prospective relief as contemplated by Ex Parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908). Characterization of the subclass’s claim as one for retroactive money damages — -as the majority does — has some superficial appeal; the subclass is, after all, seeking correction of allegedly illegal past underpayments arising under a terminated government program, which, at some point, could require money to flow from the state treasury. Nevertheless, because of the interaction of the PRWORA’s Savings Clause and former AFDC statute 42 U.S.C. § 602(a)(22)(1994), I would look beyond the surface of this argument and hold that the Eleventh Amendment does not prevent this suit in federal court. In addition, I agree with the District Court’s conclusions on the merits, and would therefore affirm.
I. The Eleventh Amendment Bar
A. Operation of PRWORA’s Savings Clause
The Saving Clause contained in the PRWORA transition rules provides:
(2) CLAIMS, ACTIONS, AND PROCEEDINGS. — The amendments *123made by this title shall not apply with respect to—
(A) powers, duties, functions, rights, claims, penalties, or obligations applicable to aid, assistance, or services provided before the effective date of this title under the provisions amended; and
(B) administrative actions and proceedings commenced before such date, or authorized before such date to be commenced, under such provisions.
§ 116(b)(2), 110 Stat. at 2184. On its face, the Savings Clause plainly states that the PRWORA is not applicable to, inter alia, claims, obligations, and proceedings either arising or begun prior to the effective date of the amendments and, therefore, the laws and regulations of the terminated AFDC program would still govern such claims, obligations, and proceedings.
Common sense supports this interpretation: If the requirements of the TANF program do not apply to pre-PRWORA claims, obligation and proceedings, as § 116(b)(2) clearly states, and if the requirements of the former AFDC program do not apply either, then these claims, obligations, and proceedings would cease to exist with the effective date of the PRWORA. There is no indication, however, that Congress intended simply to allow pre-PRWORA AFDC claims, obligations, and proceedings to fade into limbo. On the contrary, one of the reasons for providing transition rules in legislative amendments is to prevent existing rights from being extinguished unintentionally, and the Savings Clause is the means by which Congress bridged the transition between the AFDC and the TANF programs.
Furthermore, this broad reading of the Savings Clause is supported by the view of the agency responsible for administering the TANF program. The United States Department of Health and Human Services, in announcing the repeal of several of its regulations due to passage of PRWORA, has advised:
Effect of Rulemaking on Prior or Pending Actions
You should be aware that the regulations we are removing still would apply with respect to State actions and behavior that occurred before the effective date of the new legislation. Under the transition rules of PRWORA (see § 116(b)(2)-(3) of the Act), the provisions of the new law do not apply “with respect to ... duties, functions, rights, claims, penalties, or obligations applicable to aid, assistance, or services provided before” such effective date. They also do not apply to “administrative actions and proceedings” authorized to commence before that date.
Thus, the regulatory provisions that we are removing will continue to apply to State actions that took place prior to the implementation of the new programs, and we would base any penalty, disallowance, or claims against the State on such regulations.
Rules and Regulations, Department of Health and Human Services: Repeal of Obsolete Title IV-A and IV-F Program Rules, 62 Fed.Reg. 64301, 64302 (Dec. 5, 1997) (announcing removal of obsolete regulations due to PRWORA). Although there is no need to rely on this pronouncement because the statute is not ambiguous, see Chevron U.S.A. Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), it is entirely consistent with, and therefore confirms, my reading of the Savings Clause. Moreover, if the statute is ambiguous — as the majority suggests — -the Department’s interpretation must be honored if it is a “permissible construction of the statute.” Id. at 843, 104 S.Ct. 2778.
Thus, given the plain language of the Savings Clause, the analysis now necessarily focuses on whether, under the laws and regulations of the AFDC program — specifically, 42 U.S.C. § 602(a)(22) — the sub*124class’s action is amenable to declaratory and injunctive relief.2
B. Section 602(a)(22) of the AFDC Program
Title 42, Section 602(a) of the United States Code provides, inter alia, that:
A State plan for aid and services to needy families with children must — ...
(22) provide that the State agency will promptly take all necessary steps to correct any overpayment or underpayment of aid under the State Plan....
42 U.S.C. § 602(a)(22) (1994). We have previously interpreted § 602(a)(22) expansively to require the correction of AFDC underpayments:
Looking first at the language of the statute, we find that the language of [§ 602(a)(22) ], referring to “all necessary steps” and “any ... underpayment” is completely unrestrictive and unlimited.... As stated recently by the Ninth Circuit in a case involving claims very similar to those in the instant case, “ ‘All’ means every. ‘Any’ means without restriction or limitation. The plain meaning of the statute could not be broader. Congress intended all underpayments to be corrected.”
Tambe v. Bowen, 839 F.2d 108, 110 (2d Cir.1988) (quoting Edwards v. McMahon, 834 F.2d 796, 799 (9th Cir.1987)) (additional citations omitted).
Applying this interpretation, we affirmed in Tambe a district court’s grant of summary judgment to a class of plaintiffs requiring the state to make corrective payments to the class members. See 839 F.2d at 111. Although we found it unnecessary to address the Eleventh Amendment,3 the result establishes that injunctive relief to correct AFDC underpayments is appropriate under § 602(a)(22). See also Zeien v. Palmer, 955 F.2d 506, 508, 512-13 (8th Cir.1992) (affirming district court order compelling payment under § 602(a)(22) to correct prior improper reduction in benefits based on inaccurately anticipated child support payments).
Thus, taking Tambe’s treatment of § 602(a)(22) to its next logical step, it necessarily follows that pursuant to that statute, the Commissioner has a continuing legal obligation to correct underpayments of AFDC benefits. To the extent that the Commissioner fails to do so, she is in present violation of federal law and subject to injunctive and declaratory relief. Accordingly, I would hold that the Eleventh Amendment does not preclude the District Court from issuing an injunction to compel prospective compliance with federal law in the circumstances present here.
For this reason, reliance on Green v. Mansour, 474 U.S. 64, 106 S.Ct. 423, 88 L.Ed.2d 371 (1985), is misplaced. In Green, AFDC recipients challenged certain policies of the state of Michigan that, during the pendency of the action, because of amendment to the federal and state requirements, became compliant. See 474 U.S. at 66, 106 S.Ct. 423. The Supreme Court held that the Eleventh Amendment barred the further pursuit of the action *125“[b]ecause there [was] no continuing violation of federal law to enjoin in this case.” 474 U.S. at 71, 106 S.Ct. 423 (emphasis added). Hence, despite some factual similarities, Green is distinct: Unlike in Green, the violative conduct at issue here is ongoing because § 602(a)(22) renders it- so, and the relief at issue is prospective in nature.
In addition, had the District Court simply and directly ordered the Commissioner to pay an amount of money to the appel-lees, this relief would, of course, be prohibited by the Eleventh Amendment as an impermissible award of damages. See Edelman v. Jordan, 415 U.S. 651, 664-68, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974). In Edelman, the Supreme Court reversed an order compelling the state of Illinois to pay money in the form of “equitable restitution” to a class of plaintiffs in compensation for past underpayments of disability benefits. See id. at 664-68, 94 S.Ct. 1347. The Supreme Court reasoned that, whatever the name, “this retroactive award of monetary relief ... is in practical effect indistinguishable in many aspects from an award of damages against the State.... It is measured in terms of a monetary loss resulting from a past breach of a legal duty on the part of the defendant State officials.” See id. at 668, 94 S.Ct. 1347.
The situation presented in Edelman, however, is not the situation before us because the District Court declared that the Commissioner was violating federal law and directed that notice be sent to the Fitzpatrick subclass. This relief does not order the payment of money from Connecticut to the appellees. Nor does it even “trigger the state administrative machinery” that can provide such relief. Quern, 440 U.S. at 348, 99 S.Ct. 1139. Rather,
[w]hether a recipient of notice decides to take advantage of those available state procedures is left completely to the discretion of that particular class member; the federal court plays no role in that decision. And whether or not the class member will receive retroactive benefits rests entirely with the State, its agencies, courts, and legislature, not with the federal court.
Id. (emphasis added).
Moreover, the possibility — indeed, even the “inexorability]” — that compliance with § 602(a)(22) may ultimately lead to the payment of state funds does not transmute the relief at issue into an impermissible award of damages. See id. at 347, 99 S.Ct. 1139; but see Reed v. Health and Human Servs., 774 F.2d 1270, 1275-76 (4th Cir. 1985) (holding that correction of past underpayments pursuant to § 602(a)(22) can “only constitute redress of past violations of federal law” barred by the Eleventh Amendment), rev’d on other grounds, 481 U.S. 368, 107 S.Ct. 1807, 95 L.Ed.2d 328 (1987). Not every remedy having an impact on the state fisc is considered an award of damages prohibited by the Eleventh Amendment: “[A] federal court, consistent with the Eleventh Amendment, may enjoin state officials to conform their future conduct to the requirements of federal law, even though such an injunction may have an ancillary effect on the state treasury.” Quern, 440 U.S. at 337, 99 S.Ct. 1139. Thus, in Graham v. Richardson, 403 U.S. 365, 91 S.Ct. 1848, 29 L.Ed.2d 534 (1971), Arizona and Pennsylvania welfare officials were prohibited from denying benefits to otherwise-qualified recipients who were aliens despite the added costs to the states. See id. at 376-80, 91 S.Ct. 1848. Likewise, in Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970), New York City welfare officials were enjoined from following state policy which authorized the termination of AFDC and state welfare benefits without a prior evidentiary hearing despite the resulting drain on the state’s financial and administrative resources. See id. at 264-66, 90 S.Ct. 1011. And most significantly, in Milliken v. Bradley, 433 U.S. 267, 97 S.Ct. 2749, 53 L.Ed.2d 745 (1977), the Supreme Court upheld a school desegregation decree requiring Michigan to pay half of the costs associated with remedial *126educational programs that were “ ‘compensatory’ in nature” and intended to benefit children who had been subjected to past segregation. See id. at 288-90, 97 S.Ct. 2749.
Whether relief requires the expenditure of state funds is not always determinative in the Eleventh Amendment inquiry. Rather, repercussions on a state’s treasury resulting from compliance with decrees prospective in nature are merely ancillary effects that “[are] a permissible and often an inevitable consequence of the principle announced in Ex parte Young.” Edelman, 415 U.S. at 668, 94 S.Ct. 1347. While prospective compliance with § 602(a)(22), to a certain extent, bears an intuitive similarity to an award of damages, “the difference between the type of relief barred by the Eleventh Amendment and that permitted under Ex parte Young will not in many instances be that between day and night.” Edelman, 415 U.S. at 667, 94 S.Ct. 1347. Accordingly, in light of the fact that the obligation to comply with § 602(a)(22) is on-going, and that the relief at issue here does not actually order the transfer of money between the parties, I would hold that the Fitzpatrick subclass’s action is permitted under Ex parte Young.
I further respectfully suggest that the majority’s additional arguments on this point miss the crux of the District Court’s decision. The majority construes the District Court’s decision as based on the conclusion that the Savings Clause itself somehow sets forth the “continuing” violation for which relief is ordered. However, the point is not that the Savings Clause itself sets forth the continuing obligation to correct underpayments but, rather, that it makes operative otherwise-inapplicable statutes and regulations that do provide such an ongoing obligation. In other words, it is § 602(a)(22) under the AFDC program — made operative through PRWORA’s Savings Clause — and not the Savings Clause itself, that defines the continuing violation.
In addition, I believe that the majority misconstrues the decision below as somehow based on the abrogation of state sovereign immunity by the Savings Clause. However, the abrogation of sovereign immunity removes such immunity where it otherwise exists, while Ex parte Young defines the boundaries of sovereign immunity, excepting claims from the Eleventh Amendment’s prohibition. See Green, 474 U.S. at 68, 106 S.Ct. 423 (explaining that Ex parte Young “created an exception” to state sovereign immunity); see also Alden v. Maine, 527 U.S. 706, -, 119 S.Ct. 2240, 2263, 144 L.Ed.2d 636 (1999) (noting that Ex parte Young recognized “the exception to our sovereign immunity doctrine”). Because the decision below was based on the conclusion that the Fitzpatrick subclass’s action falls within the ambit of Ex parte Young — that the Commissioner’s failure to correct past underpayments constitutes an on-going violation of applicable federal law — whether the Savings Clause is sufficient to abrogate a state’s Eleventh Amendment immunity is not relevant.
In sum, because the Savings Clause renders § 602(a)(22) applicable to the subclass’s action, the Commissioner has a continuing and presently existing obligation to correct any AFDC underpayments arising prior to the effective date of PRWORA. To the extent that the Commissioner fails to correct any such underpayments, she is in present violation of federal law, namely 42 U.S.C. § 602(a)(22) of the former AFDC program, made applicable via PRWORA’s Savings Clause. Accordingly, injunctive and declaratory relief may issue requiring the Commissioner to comply with her obligations under § 602(a)(22). And, ancillary to this relief, notice may issue to the Fitzpatrick subclass informing them of the status of their action and the remedies available to them, pursuant to Quern v. Jordan, 440 U.S. 332, 99 S.Ct. 1139, 59 L.Ed.2d 358 (1979). See Green, 474 U.S. at 71, 106 S.Ct. 423 (“a request for a limited notice order will escape the Eleventh Amendment bar if the notice is *127ancillary to the grant of some other appropriate relief that can be ‘noticed.’ ”). For all of these reasons, I would hold that the Fitzpatrick subclass’s action falls within the ambit of Ex parte Young and the Eleventh Amendment does not bar its pursuit.
II. The Propriety of the Housing Subsidy Offset
Since in my view, the Eleventh Amendment does not bar the Fitzpatrick subclass’s action, I would address the merits of the action and would conclude that the decision of the District Court should be affirmed. The Commissioner argues that the policy of treating housing subsidies received by the subclass children’s caretakers as the income of the children themselves, and reducing the children’s AFDC benefits as a result, is explicitly allowed by the AFDC statute, 42 U.S.C. § 602(a)(7)(C). Alternatively, the Commissioner contends that even if this statute is not applicable, the housing subsidies received by the subclass children’s caretakers can be attributed to the children because the subsidies are still “available” to them, as defined by AFDC regulation 45 C.F.R. § 233.20(a)(3)(ii)(D). I find neither argument persuasive.
A. Section 603(a)(7)(C) of the AFDC Program
Title 42, Section 602(a) of the United States Code provides that:
A State plan for aid and services to needy families with children must — ...
(7) ... provide that the State agency — . ..
(C) may, in the case of a family claiming or receiving aid under this part for any month, take into consideration as income (to the extent the State determines appropriate, as specified in such plan, and notwithstanding any other provision of law) — ...
(ii) an amount not to exceed the value of any rent or housing subsidy provided to such family, to the extent such value duplicates the amount for housing included in the maximum amount that would be payable under the State plan to a family of the same composition with no other income.
42 U.S.C. § 602(a)(7)(C)(ii) (1994).
The text of the statute is clear: a state may reduce the AFDC benefits of a recipient who also receives a housing subsidy to the extent the housing subsidy duplicates an amount for housing already included in the maximum amount that would be payable under the State AFDC plan. The District Court, however, rejected the applicability of § 602(a)(7)(C)(ii) to the subclass, concluding that:
section 602(a)(7)(C) applies to consideration of the income of families claiming or receiving AFDC, and addresses the value of housing subsidies provided to those families, [while] the plaintiff subclass consists not of families receiving AFDC, but of individual children receiving AFDC who live with non-legally liable caretakers who are not part of the children’s assistance unit.
See Ward, 9 F.Supp.2d at 113.
I agree with the District Court’s conclusion that § 602(a)(7)(C)(ii) is inapplicable to the Fitzpatrick subclass. As the Commissioner acknowledges, “family” is a “term of art that was used in § 602(a)(7)(C), and, indeed, throughout the [Social Security] Act, to refer to the family filing unit that consisted of the ‘child or relative claiming aid.’ ” See Appellant’s Brief at 39. Thus, an individual child like Fitzpatrick can constitute a “family of one” under the AFDC program. See, e.g., Martinez v. Maher, 631 F.2d 5, 5 (2d Cir.1980). From these principles, however, the Commissioner then argues that “the [District] Court’s finding that the text of § 602(a)(7)(C) is not controlling because a dependent child is not a ‘family’ for pur*128poses of § 602(a)(7)(C) is legally erroneous.” Appellant’s Brief at 41. I disagree.
Section 602(a)(7)(C)(ii)’s applicability is dependent on whether the relevant AFDC “family” — ie., the “filing unit” or “assistance unit” — also receives a housing subsidy. In this case, as the Commissioner recognizes, the AFDC family consists solely of children who are in the care of non-legally responsible relative caretakers. The housing subsidies used to offset the AFDC benefits, thus, are not received by the AFDC family — ie., the children in the Fitzpatrick subclass — but, rather, by the subclass children’s caretakers, who are not AFDC recipients. Viewed from another perspective, the proper focus of the inquiry is not whether the AFDC beneficiaries are part of a family, defined in the vernacular, that lives together in subsidized housing, but rather, whether the AFDC family — ie., the AFDC filing unit or assistance unit — includes someone who is receiving a housing subsidy. Here, each subclass child constitutes an AFDC family unto himself or herself (or, in some cases, constitutes an AFDC family with their minor siblings). The non-legally responsible relative caretaker is not part of this AFDC family. Thus, by definition of the subclass, no member of an AFDC family in the subclass receives housing subsidies and, therefore, § 602(a)(7)(C)(ii) is inapplicable.
To support the contention that § 602(a)(7)(C)(ii) is applicable, the Commissioner refers us to the usage of the word “family” under both the federal “Section 8” program, see, e.g., 42 U.S.C. § 1437; 24 C.F.R. §§ 982.1, 982.201(c), and Connecticut’s Rental Assistance Program (“RAP”), see, e.g., Conn. Gen.Stat. § 17b-812(a); Reg. Ct. Ag. (Social Services) § 17b-812-l (1996). The Commissioner contends that these programs define family as “including all relatives who live together in the household,” see Appellant’s Brief at 41, and argues that this broader definition should control here. Quite plainly, however, the word “family” possesses different meanings under the AFDC and under the housing subsidy programs. Given that the issue here is whether a “family” defined under the AFDC program is receiving housing subsidies, the definition of family under the housing programs is irrelevant. The AFDC families in this case, namely, the Fitzpatrick subclass children, simply do not receive housing subsidies, even if they happen to share a home with someone who does. The Commissioner’s selective grafting of definitions would contort § 602(a)(7)(C)(ii) beyond its intended form. The statute is, by its own terms, inapplicable.
B. 45 C.F.R. § 233.20(a)(3)(ii)(D) of the AFDC Program
Alternatively, Connecticut’s offset policy can stand if the housing subsidies received by the caretakers were otherwise “available” to the class members as defined by AFDC regulation 45 C.F.R. § 233.20(a)(3)(ii)(D) (1995). On this point, the Commissioner contends that the caretakers’ housing subsidies were available to the class members because the subsidies were paid “on behalf’ of the class members, Appellant’s Brief at 43-44, and that the Fitzpatrick subclass somehow “had the legal right to have the subsidy applied toward ... meeting the housing needs of the entire household, including towards [the children’s own] housing needs,” Appellant’s Brief at 46-47. The Commissioner also contends that the housing subsidies were available to the class members because the funds were paid “on behalf of households that included the” subclass children. Appellant’s Brief at 47.
I am unpersuaded by this availability argument as well. Section 233.20(a)(3)(ii)(D) provides, in relevant part, that:
To the extent not inconsistent with any other provision of this chapter, income and resources are considered available both when actually available and when the applicant or recipient has a legal interest in a liquidated sum and has the *129legal ability to make such sum available tor support and maintenance.
45 C.F.R. § 233.20(a)(3)(ii)(D) (1995).
The housing subsidies received by the caretakers of the Fitzpatrick subclass children do not meet the definition of “available” under this regulation. The caretakers who received the housing subsidies are, by definition, not legally obligated to care for the subclass children. Thus, it can hardly be said that the children have an enforceable legal right to any portion of the housing subsidies. In addition, there is no liquidated sum present here; housing subsidies fluctuate in both amount and entitlement. Moreover, AFDC regulation 45 C.F.R. § 233.20(a)(2)(viii) explicitly prohibits assuming support from a non-legally responsible individual who happens to be a member of the AFDC recipient’s household.4 Thus, in light of these considerations, it can hardly be said that the various housing subsidies were “actually available” to the class members.
The Commissioner’s position would incorrectly deem all resources that benefit the subclass children as the children’s own income. This logic, however, fails to distinguish between benefits derived incidentally from a third-party from resources to which the recipient directly has a right. Not only does this position fail to meet the definition of “available” set forth in 45 C.F.R. § 233.20(a)(3)(ii)(D), it indulges in exactly the assumption that 45 C.F.R. § 233.20(a)(2)(viii) prohibits. The availability of third-party income under the AFDC program is not a mere function of serendipity. In this case, for income attribution purposes, the caretakers stand as strangers to the Fitzpatrick subclass children; to conflate their resources with the children’s income would be contrary to the explicit purpose of the relevant federal regulations.
III. The Failure to Pursue Administra-live Remedies in a Timely Manner
The Commissioner’s last argument is that the Fitzpatrick subclass’s action is barred because the subclass children failed to seek redress in a timely manner through state administrative forums prior to bringing their § 1983 suit. She contends that our decision in Withey v. Perales, 920 F.2d 156 (2d Cir.1990), holds that “only recipients who made a timely request for an administrative fair hearing [are] entitled to have past underpayments corrected.” Appellant’s Brief at 49.
The Commissioner’s reading of Withey, however, is somewhat over-expansive. In Withey, we held that “ § 602(a)(22) does not preclude a limitations period on claims of underpayment.” 920 F.2d at 157. Thus, although Withey does not preclude the imposition of a statute of limitations, it certainly does not require one.
More significantly, as the District Court observed, Withey involved two AFDC recipients’ challenge to New York’s reduction of their benefits based on the state’s factual finding that their income was too high and that one of them had previously received an overpayment. See id. In contrast, rather than challenging the Commissioner’s findings as to their specific cases, the subclass here challenges the facial validity of the Commissioner’s offset policy under federal law via a § 1983 action. Thus, it is the three-year statute of limitations for a § 1983 action, and not the limitations period for a Connecticut administrative proceeding, that applies. Since the Fitzpatrick subclass filed its action within the required time period, the action is not barred..
Moreover, the Fitzpatrick subclass’s failure to pursue the administrative probess *130before filing the present action also does not bar the action. The Supreme Court has held that “exhaustion of state administrative remedies should not be required as a prerequisite to bringing an action pursuant to § 1983.” Patsy v. Board of Regents, 457 U.S. 496, 516, 102 S.Ct. 2557, 73 L.Ed.2d 172 (1982). “[E]xhaustion is necessary prior to bringing a § 1983 action only where Congress has carved out a specific exception to the general rule that exhaustion is not required.” Doe v. Pfrommer, 148 F.3d 73, 78 (2d Cir.1998) (citing Patsy, 457 U.S. at 512, 102 S.Ct. 2557). In this case, although there is a Department of Health and Human Services regulation requiring states participating in the AFDC program to provide for administrative hearings when requested by recipients, see 45 C.F.R. § 205.10, the Commissioner fails to point out any indication of congressional intent to require the exhaustion of such remedies prior to bringing a § 1983 action.
For all of the foregoing reasons, I respectfully dissent and would affirm the decision of the District Court.

. Unless otherwise noted, I adopt the various abbreviations and acronyms utilized by the majority.


. The Commissioner does not challenge that she is obligated to comply with the Savings Clause as a condition of participating in the TANF program. Indeed, like the AFDC program, participation in the TANF program requires that states meet certain eligibility requirements and submit a plan for the approval of the Secretary of the Department of Health and Human Services. See 42 U.S.C. § 602(a)-(c) (Supp. III 1997).


. Although we did not address the Eleventh Amendment issue, the district court did. The district court concluded that the Eleventh Amendment did not bar its order compelling payments to correct past underpayments because the order did not require the state defendant to pay money damages to the class, but rather, required the state defendant to order the county defendant to make the payments. See Tambe v. Bowen, 662 F.Supp. 939, 942 (W.D.N.Y.1987). The district court determined that since the county defendant did not claim to be an arm of the state, it could not invoke the protection of the Eleventh Amendment. See id.


. 45 C.F.R. § 233.20(a)(2)(viii) (1995) provides that "the money amount of any need item included in the standard will not be prorated or otherwise reduced solely because of the presence in the household of a non-legally responsible individual; and the agency will not assume any contribution from such individual for the support of the assistance unit except as provided in paragraphs (a)(3)(xiv) and (a)(5) of this section and § 233.51 of this part.”